Citation Nr: 1111687	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  96-09 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) from an April 1995 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for COPD, PTSD, and a psychiatric disorder other than PTSD.  The Board notes that the issues on appeal were certified to the Board as entitlement to service connection for PTSD and a psychiatric disorder other than PTSD.  Claims for service connection for one psychiatric disability encompass claims based on all other psychiatric diagnoses reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds that the issue is more appropriately characterized as captioned above.  The Board remanded the claims for additional development in August 2008.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand. Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

It appears that the most recent supplemental statement of the case was mailed to the wrong address.  In July 2005 the Veteran notified the RO of a change in mailing address.  Thereafter in correspondence in May 2010, the Veteran provided a new mailing address.  Several pieces of correspondence from VA, to include notices pertaining to scheduling of VA examinations in relation to the claims on appeal, were successfully sent to the Veteran's new address that he provided in May 2010, and the Veteran continued to indicate that the address was correct.  Despite the fact that VA received notice that the Veteran's address had changed, VA mailed the November 2010 supplemental statement of the case to the Veteran's former address.  Unfortunately, another remand is required as the Veteran has the right to be furnished with a copy of all supplemental statements of the case at his latest address of record and be given 30 days to respond from the date of mailing.  38 C.F.R. §§ 19.30, 19.31, 20.302 (c)(2010).  On remand, his correct address should be verified, and all subsequent correspondence from VA to the appellant, including a copy of the November 2010 supplemental statement of the case, should be sent to the most recently established correct address of record.

The Board also notes that VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A.  § 5103A(d) (West 2002); 38 C.F.R.  3.159(c)(4) (2010); Robinette v.  Brown, 8 Vet.  App. 69 (1995).  In August 2008, the Board determined that a VA examination was necessary to ascertain the nature and etiology of any psychiatric disability that may be present.  The examination was scheduled for July 2010.  The Veteran failed to report for the examination.  Thereafter the Veteran submitted correspondence wherein he stated that he was unable to attend the appointment due to transportation difficulties and requested that his appointment be rescheduled.  The Board finds that the Veteran has shown good cause for his failure to report for the prior July 2010 VA examination due to transportation difficulties.  38 C.F.R.  § 3.655(a) (2010).  An additional attempt to afford the Veteran a VA examination to ascertain the nature and etiology of any psychiatric disability that is present should be made.  The Veteran should be contacted to arrange for a suitable date and time to schedule him for a VA examination.  This remand will allow service connection for all current psychiatric disorders to be considered.  Clemons v.  Shinseki, 23 Vet.  App. 1 (2009).

In addition, the Veteran notified VA in January 2011 that he had medical records from the Cascade East Family Medical Center that were not of record.  Those records should be sought on remand.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to verify the Veteran's current mailing address.  All correspondence from VA to the appellant, including a copy of the November 2010 supplemental statement of the case, should be sent to the most recently established correct address of record.

2.  After securing the appropriate release from the Veteran, request his medical records from the Cascade East Family Medical Center.

3.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any current psychiatric disability, to include PTSD.  The examiner should review the claims file and should note that review in the examination report.  The examiner should include a complete rationale for any opinions expressed.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including the service medical records; the post-service medical records showing clinical findings of multiple psychiatric symptoms and diagnoses, to include bipolar disorder; and the July 2010 VA PTSD evaluation report.  The examiner should provide the following:

a) Diagnose all psychiatric disabilities demonstrated during the pendency of the appeal, to include, but not limited to bipolar disorder and PTSD.

b) Provide a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM-IV.

c) If the diagnosis of PTSD is warranted, the examiner should specify whether the diagnosis of PTSD is due to the corroborated stressor of the Veteran witnessing the death of fellow serviceman, or whether any PTSD is due to any other alleged in service stressor, to include being knocked unconscious while using radio equipment, being left behind on a ship that was abandoned during a storm, and almost losing leg after a line lifting a lifeboat gave way.  The examiner is asked to comment on whether each alleged in-service stressor was sufficient to produce PTSD pursuant to the DSM-IV criteria.  

d) For any currently diagnosed psychiatric disorder, other than PTSD, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each current psychiatric disorder is related to service, or whether any psychosis developed within one year of the Veteran's discharge from service in January 1980.  In doing so, the examiner must consider the Veteran's statements regarding continuity of symptomatology.  Dalton v.  Nicholson, 21 Vet.  App.  23 (2007).  The examiner is requested to cite to the relevant evidence considered in providing the opinion.

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R.  § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v.  West, 12 Vet.  App.  369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A.  §§ 5109B, 7112 (West Supp.  2010).



_________________________________________________
Harvey P.  Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A.  § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R.  § 20.1100(b) (2010).


